DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the following communications: the Amendment filed 12/9/2021 which is “OK TO ENTER”.
Claims 10-13, 16, 18-23 and 25 are pending.  Claim 20 is currently withdrawn.  Claims 1-9, 14-15, 17, 24 and 26-43 are cancelled. Claim 10 is currently amended (incorporating limitations of cancelled claims 14 and 17).  Claims 10 and 22 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 12/9/2021, with respect to Prior Art Rejections, as indicated in line numbers 1-3 of the office action mailed 9/9/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 10 is allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claim 10 is allowable as noted below in the section “Allowable Subject Matter”. The restriction requirement between Species, as set forth in the Office action mailed on 3/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Claim 20, directed to a nonelected Species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, specifically claim 10.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 10-13, 16, 18-23 and 25 are allowed.
Regarding independent claim 10, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 14 as previously indicated in line number 4 of the office action mailed on 9/9/2021. 
Claims 11-13, 16 and 18-21 are allowed as being dependent on allowed claim 10.
Regarding independent claim 22, the claim is allowed for reasons as previously indicated in line number 5 of the office action mailed on 9/9/2021. 
Claims 23 and 25 are allowed as being dependent on allowed claim 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JAY C CHANG/
Primary Examiner, Art Unit 2895